 

Exhibit 10.2

Technical License Agreement

 

Party A (Licensee): Guangxi Dragon Coin Network Technology Co., Ltd.

 

Party A’s shareholders

Zhou Qijun

 

Song Fei

 

Party B (Licensor): Wecast Services Group Limited

 

Whereas, Party A will be licensed from Party B the joint interests of project
technology and operation earnings of Party B’s associated companies for business
development, Party A and Party B have entered into this Agreement via friendly
negotiation in accordance with the Contract Law of P.R.C. and related laws and
regulations on 17th Oct. 2017.

 

1.Parties to the agreement

 

1.1Party A: Guangxi Dragon Coin Network Technology Co., Ltd. is a limited
company incorporated in China;

Zhou Qijun

Song Fei

 

1.2Party B: Wecast Services Group Limited, a company registered in Hong Kong,
the registered address: 16 / F, Wing On CTR, 111 Connaught RD, Central, Hong
Kong, and its designated affiliates, including but not limited to Seven Stars
Cloud Group, Inc. a Nasdaq-listed company registered in Nevada, USA (code: SSC,
Chinese name for the seven stars cloud group, referred to as "Seven Stars
Cloud"), Registered Address: 318 North Carson Street, Suite 208, Carson City
Nevada.

 

2.Licensing:

 

2.1Part B shall authorize Party A to operate the offering of real-asset-based
digital assets of red coin chain and securitization of associated assets, and
entitle Party A with the non-exclusive permanent right to use the technologies
of trading platform and the right of earnings generated from direct operation;

 

2.2Rights and interests of securitizing real assets generated from industry
internet transactions between red-coin-chain-related Seven Stars Cloud and other
companies.

 

2.3The capability of global top block-chain team to design and offer
real-asset-based digital assets and self-own digital assets, i.e., the operation
licensing of and long term technical support to red coin chain. Try to optimize
the investment returns and realize scalable investment earnings that can be
consolidated at the premise of controllable risks

 

2.4Provide rights and interests of cooperation with the US leading and highly
regulated trading platform DBOT. When the offering and trading of digital assets
is legalized, and meanwhile generate scalable and consolidated earnings from
investment and trading via ABS, ETF, BTF (block chain based ETF), index products
and financial derivatives。

 

 

 

 

3.Licensed consideration

 

3.1Party A proposes to pay 17.9% of the existing total equity (i.e. 457,376,784
shares)of Courage Investment Group Limited (ticker symbol: 1145) (its parent
company listed in Hong Kong) to Party B (i.e. 82,327,491.9 common shares), which
is about HKD 151,482,585 based on the closing price of HKD1.84 dated on 16th
Oct. 2017. Both Parties agree to adjust the licensed consideration appropriately
based on the licensed assets assessment methods of international professional
assessment institutions.

 

3.2The executive director of Courage Investment Group Limited shall be
designated by Party B.

 

4.Time of payment and joint guarantees

 

4.1Party A shall deliver the Consideration Shares to Party B within 40 working
days after the signing of this Agreement.

 

4.2Party A and its shareholders shall undertake the joint and several liability
guarantee in respect of the payment obligation.

 

5.Exclusive Clause

 

Within 40 working days from the date of signing this agreement (or such later
date as the parties agree in writing), Party B undertakes to give Party A the
exclusive right to cooperate on the red coin chain technology platform. During
the period in which this exclusive right is valid, Party B, its holding or
affiliated companies, and its representatives or intermediaries shall not,
directly or indirectly, (a) initiate, respond to or participate in any other
buyer's direct or indirect proposal and discussion on the cooperation of the red
coin chain technology platform; (b) solicit or encourage any inquiries,
discussions or proposals regarding acquisitions, investments, or any other
transactions made by any other party to discuss a similar transaction with party
A; (c) continue or propose negotiate, or discuss on any other transaction that
is similar to the transaction negotiated with Party A.; and (d) to enter into
any agreement or memorandum or memorandum of understanding in respect of the
acquisition, investment, or any other transaction similar to the transaction
discussed with Party A for the red coin chain technology platform.

 

6.Confidentiality

 

For the content of this agreement, both parties shall have the obligation of
confidentiality and may not disclose to any third party, except for the
mandatory provisions of laws.

 

7.Applicable law and dispute resolution

 

7.1The Agreement shall be governed and explained by relative laws of PRC.

 

7.2 Any dispute arising out of or in connection with this Agreement shall be
resolved through friendly negotiation. In case no settlement to disputes can be
reached through negotiation, the disputes shall be submitted to people’s court
where the contract is signed.

 

 

 

 

8.Miscellaneous

 

8.1 For any matters uncovered or to be changed, the parties shall sign a
separate supplemental agreement and the supplemental agreement shall have the
same effect as this agreement.

 

8.2 This agreement shall come into effect upon signing and stamping of two
parties. 

 

Party A: (seal) Party B: (seal)     Authorized signatory:(signature) Authorized
signatory:(signature)     Party A’s shareholders: (Signature)       Place of
Signing Contract: Chaoyang District, Beijing, China
Signing Date: October 17, 2017

 



 

 